UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 1/31/2015 ITEM 1. REPORT TO STOCKHOLDERS January 31, 2015 Semiannual Report to Shareholders Deutsche Large Cap Focus Growth Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 13 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 22 Notes to Financial Statements 31 Information About Your Fund's Expenses 33 Advisory Agreement Board Considerations and Fee Evaluation 38 Account Management Resources 40 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary January 31, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/15 Unadjusted for Sales Charge 7.56% 13.24% 14.40% 7.39% Adjusted for the Maximum Sales Charge (max 5.75% load) 1.37% 6.73% 13.05% 6.76% Russell 1000® Growth Index† 6.34% 14.59% 16.49% 8.69% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 12.42% 13.75% 7.37% Adjusted for the Maximum Sales Charge (max 5.75% load) 5.96% 12.41% 6.74% Russell 1000® Growth Index† 13.05% 15.81% 8.49% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/15 Unadjusted for Sales Charge 7.14% 12.35% 13.50% 6.56% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 3.52% 9.50% 13.38% 6.56% Russell 1000® Growth Index† 6.34% 14.59% 16.49% 8.69% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 11.54% 12.86% 6.55% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 8.72% 12.73% 6.55% Russell 1000® Growth Index† 13.05% 15.81% 8.49% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/15 Unadjusted for Sales Charge 7.14% 12.39% 13.55% 6.60% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 6.24% 12.39% 13.55% 6.60% Russell 1000® Growth Index† 6.34% 14.59% 16.49% 8.69% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 11.56% 12.92% 6.57% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 11.56% 12.92% 6.57% Russell 1000® Growth Index† 13.05% 15.81% 8.49% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/15 No Sales Charges 7.69% 13.51% 14.67% 7.64% Russell 1000® Growth Index† 6.34% 14.59% 16.49% 8.69% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 12.72% 14.03% 7.63% Russell 1000® Growth Index† 13.05% 15.81% 8.49% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/15 No Sales Charges 7.69% 13.51% 14.77% 7.81% Russell 1000® Growth Index† 6.34% 14.59% 16.49% 8.69% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 12.75% 14.13% 7.80% Russell 1000® Growth Index† 13.05% 15.81% 8.49% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 1.26%, 2.15%, 1.99%, 1.01% and 0.96% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended January 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000® Index that have higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 1/31/15 $ 7/31/14 $ Distribution Information as of 1/31/15 Capital Gain Distributions, Six Months $ Portfolio Management Team Owen Fitzpatrick, CFA, Managing Director Lead Manager of the fund. Began managing the fund in 2009. — Joined Deutsche Asset & Wealth Management in 1995. — Prior to his current role as Head of US Equity, he was Managing Director of Deutsche Bank Private Wealth Management, head of US Equity Strategy, manager of the US large cap core, value and growth portfolios, member of the US Investment Committee and head of the Equity Strategy Group. — Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank in 1995, he managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously, he served as a portfolio manager at Manufacturer's Hanover Trust Company. — BA and MBA, Fordham University. Brendan O'Neill, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2007. — Joined Deutsche Asset & Wealth Management in 2000. — Equity Research Analyst covering the financial services sector from 2001–2009. — Previously served as a member of the Large Cap Core Equity team. — BA, Queens College, CUNY; MS, Zicklin School of Business, Baruch College. Thomas M. Hynes, Jr., CFA, Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1995, served in DB Private Wealth Management from 1995–2004; served as US equity portfolio manager at Citigroup Asset Management from 2004–2007; rejoined Deutsche Asset Management in 2007. — Portfolio manager for US Large Cap Equity: New York. — BS, Fordham University. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at January 31, 2015 (40.6% of Net Assets) 1. Google, Inc. Provides a Web-based search engine for the Internet 9.1% 2. Visa, Inc. Operates a retail electronic payments network and manages global financial services 6.4% 3. Celgene Corp. A global biopharmaceutical company 4.0% 4. Home Depot, Inc. Home improvement retailer that sells building materials and home improvements products 3.7% 5. NIKE, Inc. Designs, develops and markets athletic footwear, apparel, equipment and accessory products 3.7% 6. Palo Alto Networks, Inc. Provides network security solutions 2.8% 7. L Brands, Inc. Owns and operates specialty stores throughout the United States 2.8% 8. Capital One Financial Corp. Provider of financial services through its subsidiaries 2.7% 9. Affiliated Managers Group, Inc. Operator of integrated asset management services 2.7% 10. salesforce.com, Inc. Provides application services that allow organizations to share customer information on demand 2.7% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 38 for contact information. Investment Portfolio as of January 31, 2015 (Unaudited) Shares Value ($) Common Stocks 98.7% Consumer Discretionary 18.2% Hotels, Restaurants & Leisure 3.2% Brinker International, Inc. Starwood Hotels & Resorts Worldwide, Inc. Media 2.3% Twenty-First Century Fox, Inc. "A" Specialty Retail 6.5% Home Depot, Inc. L Brands, Inc. Textiles, Apparel & Luxury Goods 6.2% NIKE, Inc. "B" VF Corp. Consumer Staples 10.3% Food & Staples Retailing 4.0% Costco Wholesale Corp. Whole Foods Market, Inc. Food Products 4.8% Mead Johnson Nutrition Co. Mondelez International, Inc. "A" The WhiteWave Foods Co.* Personal Products 1.5% Estee Lauder Companies, Inc. "A" Energy 3.8% Energy Equipment & Services 2.1% Schlumberger Ltd. Oil, Gas & Consumable Fuels 1.7% Pioneer Natural Resources Co. Financials 5.5% Capital Markets 2.7% Affiliated Managers Group, Inc.* Consumer Finance 2.8% Capital One Financial Corp. Health Care 16.9% Biotechnology 7.6% Celgene Corp.* (a) Medivation, Inc.* NPS Pharmaceuticals, Inc.* Health Care Equipment & Supplies 1.9% St. Jude Medical, Inc. Health Care Providers & Services 2.2% Omnicare, Inc. Life Sciences Tools & Services 2.6% Thermo Fisher Scientific, Inc. Pharmaceuticals 2.6% Allergan, Inc. Industrials 11.1% Electrical Equipment 2.2% AMETEK, Inc. Industrial Conglomerates 2.1% Roper Industries, Inc. Machinery 4.7% Pall Corp. Parker-Hannifin Corp. (a) Road & Rail 2.1% Norfolk Southern Corp. Information Technology 28.0% Communications Equipment 2.8% Palo Alto Networks, Inc.* (a) Internet Software & Services 9.1% Google, Inc. "A"* Google, Inc. "C"* IT Services 6.4% Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 4.7% Analog Devices, Inc. NXP Semiconductors NV* Software 2.7% salesforce.com, Inc.* Technology Hardware, Storage & Peripherals 2.3% Western Digital Corp. Materials 3.7% Chemicals Dow Chemical Co. Ecolab, Inc. Telecommunication Services 0.6% Diversified Telecommunication Services Level 3 Communications, Inc.* Utilities 0.6% Water Utilities American Water Works Co., Inc. Total Common Stocks (Cost $169,277,339) Securities Lending Collateral 13.1% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $28,362,660) Cash Equivalents 1.2% Central Cash Management Fund, 0.06% (b) (Cost $2,686,614) % of Net Assets Value ($) Total Investment Portfolio (Cost $200,326,613)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $200,634,899. At January 31, 2015, net unrealized appreciation for all securities based on tax cost was $44,629,204. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $49,631,148 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,001,944. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at January 31, 2015 amounted to $27,828,673, which is 12.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
